The Borrower executed this Agreement as of the date stated at the top of the
first page, intending to create an instrument executed under seal.




Exhibit 10.1







This Agreement dated as of August 27, 2007, is between Bank of America, N.A.
(the "Bank") and SEQUA CORPORATION (the "Borrower").




1.

FACILITY NO. 1:  LINE OF CREDIT AMOUNT AND TERMS




1.1

Line of Credit Amount.




(a)

During the availability period described below, the Bank will provide a line of
credit to the Borrower.  The amount of the line of credit (the "Facility No. 1
Commitment") is Twenty-Five Million and 00/100 Dollars ($25,000,000.00).




(b)

This is a revolving line of credit.  During the availability period, the
Borrower may repay principal amounts and reborrow them.




(c)

The Borrower agrees not to permit the principal balance outstanding to exceed
the Facility No. 1 Commitment.  If the Borrower exceeds this limit, the Borrower
will immediately pay the excess to the Bank upon the Bank's demand.




1.2

Availability Period.  The line of credit is available between the date of this
Agreement and the earlier of August 26, 2008 or the occurrence of a Change in
Control (as defined herein), or such earlier date as the availability may
terminate as provided in this Agreement (the "Facility No. 1 Expiration Date").




The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrower prior to the Facility No. 1
Expiration Date a written notice of renewal effective as of the Facility No. 1
Expiration Date for the line of credit (the “Renewal Notice”).  If this line of
credit is renewed, it will continue to be subject to all the terms and
conditions set forth in this Agreement except as modified by the Renewal Notice.
 If this line of credit is renewed, the term “Expiration Date” shall mean the
date set forth in the Renewal Notice as the Expiration Date and the same process
for renewal will apply to any subsequent renewal of this line of credit.  A
renewal fee may be charged at the Bank’s option.  The amount of the renewal fee,
if any, will be as mutually agreed between Bank and Borrower.




1.3

Repayment Terms.




(a)

The Borrower will pay interest on September 30, 2007, and then on the same day
of each quarter thereafter until payment in full of any principal outstanding
under this facility.




(b)

The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date.




1.4

Interest Rate.




(a)

The interest rate is a rate per year equal to the BBA LIBOR Rate (Adjusted
Periodically) plus 0.75 percentage point(s).




(b)

The interest rate will be adjusted on a one month, two month, three month or six
month basis (the “Adjustment Date”) and remain fixed until the next Adjustment
Date.  If the Adjustment Date in any particular month would otherwise fall on a
day that is not a banking day then, at the Bank’s option, the Adjustment Date
for that particular month will be the first banking day immediately following
thereafter.




(c)

The BBA LIBOR Rate (Adjusted Periodically) is a rate of interest equal to the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) as
determined for each Adjustment Date at approximately 11:00 a.m. London time two
(2) London Banking Days prior to the Adjustment Date, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a term equivalent
to such interest period, as adjusted from time to time in the Bank’s sole
discretion for reserve requirements, deposit insurance assessment rates and
other regulatory costs.  If such rate is not available at such time for any
reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Bank.  A "London Banking Day" is
a day on which banks in London are open for business and dealing in offshore
dollars.




(d)

Each prepayment of an amount bearing interest at the rate provided by this
paragraph, whether voluntary, by reason of acceleration or otherwise, will be
accompanied by the amount of accrued interest on the amount prepaid, and a
prepayment fee as described below.  A "prepayment" is a payment of an amount on
a date other than an Adjustment Date.




(e)

The prepayment fee will be the sum of fees calculated separately for each
Prepaid Installment, as follows:




(i)

The Bank will first determine the amount of interest which would have accrued
each month for the Prepaid Installment had it remained outstanding until the
applicable Original Payment Date, using the interest rate applicable to the
Prepaid Installment under this Agreement;




(ii)

the Bank will then subtract from each monthly interest amount determined in (i),
above, the amount of interest which would accrue for that Prepaid Installment if
it were reinvested from the date of prepayment through the Original Payment
Date, using the Treasury Rate.




(iii)

if (i) minus (ii) for the Prepaid Installment is greater than zero, the Bank
will discount the monthly differences to the date of prepayment by the Treasury
Rate.  The Bank will then add together all of the discounted monthly differences
for the Prepaid Installment.




(f)

The following definitions will apply to the calculation of the prepayment fee:




(i)

"Original Payment Dates" mean the dates on which the prepaid principal would
have been paid if there had been no prepayment.  If any of the principal would
have been paid later than the end of the fixed rate interest period in effect at
the time of prepayment, then the Original Payment Date for that amount will be
the last day of the interest period.




(ii)

"Prepaid Installment" means the amount of the prepaid principal which would have
been paid on a single Original Payment Date.




(iii)

"Treasury Rate" means the interest rate yield for U.S. Government Treasury
Securities which the Bank determines could be obtained by reinvesting a
specified Prepaid Installment in such securities from the date of prepayment
through the Original Payment Date.  The Bank may adjust the Treasury Rate to
reflect the compounding, accrual basis, or other costs of the prepaid amount.
 Each of the rates is the Bank's estimate only and the Bank is under no
obligation to actually reinvest any prepayment.  The rates will be based on
information from either the Telerate or Reuters information services, The Wall
Street Journal, or other information sources the Bank deems appropriate.




(g)

Each LIBOR Rate portion will be for an amount not less than One Hundred Thousand
Dollars ($100,000).




2.

FEES AND EXPENSES




2.1

Fees.




(a)

Unused Commitment Fee.  The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit it actually uses,
determined by the average of the daily amount of credit outstanding during the
specified period.  The fee will be calculated at 0.2% per year and paid
quarterly, in arrears.




This fee is due on September 30, 2007, and on the same day of each following
quarter until the expiration of the availability period.




(b)

Late Fee.   To the extent permitted by law, the Borrower agrees to pay a late
fee in an amount not to exceed four percent (4%) of any payment that is more
than fifteen (15) days late.  The imposition and payment of a late fee shall not
constitute a waiver of the Bank’s rights with respect to the default .




2.2

Expenses.  The Borrower agrees to immediately repay the Bank for reasonable
out-of-pocket expenses that include, but are not limited to, filing, recording
and search fees, appraisal fees, title report fees, and documentation fees.




2.3

Reimbursement Costs.




(a)

The Borrower agrees to reimburse the Bank for any reasonable out-of-pocket
expenses it incurs in the preparation of this Agreement and any agreement or
instrument required by this Agreement.  Expenses include, but are not limited
to, reasonable attorneys' fees to the extent permitted by applicable law.




3.

DISBURSEMENTS, PAYMENTS AND COSTS




3.1

Disbursements and Payments.




(a)

Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by direct debit to a deposit account as specified below or, for
payments not required to be made by direct debit, by mail to the address shown
on the Borrower's statement or at one of the Bank’s banking centers in the
United States.




(b)

Each disbursement by the Bank and each payment by the Borrower will be evidenced
by records kept by the Bank.  In addition, the Bank may, at its discretion,
require the Borrower to sign one or more promissory notes.




3.2

Telephone and Telefax Authorization.




(a)

The Bank may honor telephone or telefax instructions for advances or repayments
given, or purported to be given, by any one of the individuals authorized to
sign loan agreements on behalf of the Borrower, or any other individual
designated by any one of such authorized signers.




(b)

Advances will be deposited in and repayments will be withdrawn from account
number 00942928xxxx owned by the Borrower or such other of the Borrower's
accounts with the Bank as designated in writing by the Borrower.




(c)

The Borrower will indemnify and hold the Bank harmless from all liability, loss,
and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any individual authorized
by the Borrower to give such instructions.  This paragraph will survive this
Agreement's termination, and will benefit the Bank and its officers, employees,
and agents.




3.3

Direct Debit (Pre-Billing).




(a)

The Borrower agrees that the Bank will debit deposit account number 00942928xxxx
owned by the Borrower or such other of the Borrower's accounts with the Bank as
designated in writing by the Borrower (the "Designated Account") on the date
each payment of principal and interest and any fees from the Borrower becomes
due (the "Due Date").




(b)

Prior to each Due Date, the Bank will mail to the Borrower a statement of the
amounts that will be due on that Due Date (the "Billed Amount").  The bill will
be mailed a specified number of calendar days prior to the Due Date, which
number of days will be mutually agreed from time to time by the Bank and the
Borrower.  The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.




(c)

The Bank will debit the Designated Account for the Billed Amount, regardless of
the actual amount due on that date (the "Accrued Amount").  If the Billed Amount
debited to the Designated Account differs from the Accrued Amount, the
discrepancy will be treated as follows:




(i)

If the Billed Amount is less than the Accrued Amount, the Billed Amount for the
following Due Date will be increased by the amount of the discrepancy.  The
Borrower will not be in default by reason of any such discrepancy or owe a
penalty or fee, but the Borrower shall owe interest on such increase.




(ii)

If the Billed Amount is more than the Accrued Amount, the Billed Amount for the
following Due Date will be decreased by the amount of the discrepancy.




Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding.  The Bank will
not pay the Borrower interest on any overpayment.




(d)

The Borrower will maintain sufficient funds in the Designated Account to cover
each debit.  If there are insufficient funds in the Designated Account on the
date the Bank enters any debit authorized by this Agreement, the Bank may
reverse the debit.




3.4

Banking Days.  Unless otherwise provided in this Agreement, a banking day is a
day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank's
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market.  All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day.  All payments received on a day which
is not a banking day will be applied to the credit on the next banking day.




3.5

Interest Calculation.  Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed.  This results in more interest or a higher
fee than if a 365-day year is used.  Installments of principal which are not
paid when due under this Agreement shall continue to bear interest until paid.




3.6

Default Rate.  Upon the occurrence of any default or after maturity or after
judgement has been rendered on any obligation under this Agreement, all amounts
outstanding under this Agreement, including any interest, fees, or costs which
are not paid when due, will at the option of the Bank bear interest at a rate
which is 4.0 percentage point(s) higher than the rate of interest otherwise
provided under this Agreement.  This may result in compounding of interest.
 This will not constitute a waiver of any default.




4.

CONDITIONS




Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.




4.1

Authorizations.  If the Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by the
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.




4.2

Governing Documents.  If required by the Bank, a copy of the Borrower's
organizational documents.




4.3

Payment of Fees.  Payment of all fees and other amounts due and owing to the
Bank, including without limitation payment of all accrued and unpaid expenses
incurred by the Bank as required by the paragraph entitled "Reimbursement
Costs."




4.4

Good Standing.  Certificates of good standing for the Borrower from its state of
formation and from any other jurisdiction in which the Borrower is required to
qualify to conduct its business, except those jurisdictions where the failure to
be so qualified could not reasonably be expected to have a material adverse
effect on (a) the business, assets, prospects, condition (financial or
otherwise), operations or income of the Borrower on a stand-alone basis or on a
consolidated basis, or (b) the validity or enforceability of this Agreement in
any material respect or any of the material rights or remedies of the Bank
hereunder (any such event, a “Material Adverse Effect”).




4.5

Insurance.  Evidence of insurance coverage, as required in the "Covenants"
section of this Agreement.




5.

REPRESENTATIONS AND WARRANTIES




In order to induce the Bank to enter into this Agreement and to make the loans
hereunder, the Borrower represents and warrants to the Bank as of the date
hereof and on each date that the Borrower requests to borrows funds from the
Bank pursuant to this Agreement that:




5.1

Formation.  The Borrower is duly organized and validly existing under the laws
of the state or other jurisdiction where organized.




5.2

Authorization.  This Agreement, and any instrument or agreement required
hereunder, are within the Borrower's corporate powers, and the execution,
delivery and performance of this Agreement have been duly authorized by all
necessary corporate action, and do not conflict with any of its organizational
documents.




5.3

Enforceable Agreement.  This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other document required to be executed
hereunder to which the Borrower is a party, when executed and delivered by the
Borrower and the Bank, will constitute, a legal, valid and binding obligation of
the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.




5.4

Good Standing.  Each of the Borrower and its subsidiaries is qualified to do
business in, and is in good standing (where such concept exists) in, every
jurisdiction in which the nature of its business makes such qualification
necessary, except where the failure to be so qualified or in good standing
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect.




5.5

No Conflicts.  The execution, delivery and performance of this Agreement (a)
does not or will not violate any law applicable to the Borrower or any of its
subsidiaries, except to the extent that such violation would not reasonably be
expected to result in a Material Adverse Effect, and (b) will not violate or
result in a material default under any material indenture or other material
agreement to which Borrower or any of its subsidiaries is a party or by which it
is bound.




5.6

Financial Information.  The Borrower has heretofore furnished to the Bank the
following financial statements: (a) audited consolidated balance sheet and
statements of earnings and cash of Borrower and its subsidiaries as of December
31, 2006 and the fiscal year ending on such date and (b) management-prepared
consolidated balance sheet and statements of earnings and cash flows of Borrower
and its subsidiaries as of March 31, 2007 and for the fiscal quarter and fiscal
year-to-date then ended. Such financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Borrower and its subsidiaries as of such dates and for such periods in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved, and fairly present in all material respects
the financial position of the Borrower and its consolidated subsidiaries as of
and for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments and the absence of footnotes.  Since
March 31, 2007, there has been no event or circumstance that has or could
reasonably be expected to have a Material Adverse Effect.




5.7

Lawsuits.  No litigation or governmental proceedings is pending or, to the best
knowledge of the Borrower, threatened by or against the Borrower or any of its
subsidiaries which, if adversely determined, individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.




5.8

Permits, Franchises.  The Borrower and its subsidiaries possess all permits,
memberships, franchises, contracts and licenses required and all trademark
rights, trade name rights, patent rights, copyrights and fictitious name rights
necessary to enable it to conduct the business in which it is now engaged,
except where the failure to obtain such permits, memberships, franchises,
contracts and licenses, and hold such intellectual property rights, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.




5.9

Compliance with Laws.  The Borrower and each of its subsidiaries is in
compliance in all material respects with applicable laws, writs, injunctions and
decrees applicable to it or to its properties, except where the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.




5.10

Tax Matters.  The Borrower has paid or caused to be paid all taxes required to
have been paid by it, except (a) taxes that are being contested in good faith by
appropriate proceedings or (b) to the extent that no lien is being enforced
relating thereto and the failure to make such payment would not reasonably be
expected to result in a Material Adverse Effect.




5.11

No Event of Default.  There is no event which is, or with notice or lapse of
time or both would be, an event of default under this Agreement.




5.12

Insurance.  The Borrower has obtained, and maintained in effect, the insurance
coverage required in the "Covenants" section of this Agreement.




5.13

Disclosure.  The Borrower has, either directly or as attached to the Borrower’s
disclosures filed with the SEC on Forms 10-K, 10-Q or 8K, disclosed to the Bank
any and all agreements, instruments and corporate or other restrictions to which
it or any of its subsidiaries is subject that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished in writing to
the Bank in connection with the transactions contemplated hereby or delivered
hereunder (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.




6.

COVENANTS




The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:




6.1

Use of Proceeds.




(a)

To use the proceeds of Facility No. 1 for general working capital purposes.




(b)

The proceeds of the credit extended under this Loan Agreement may not be used
directly or indirectly to purchase or carry any "margin stock" as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System,
or extend credit to or invest in other parties for the purpose of purchasing or
carrying any such "margin stock," or to reduce or retire any indebtedness
incurred for such purpose.




6.2

Financial and Other Information.  To provide the following financial information
and statements to the Bank, and such additional information as reasonably
requested by the Bank from time to time.




(a)

Within one hundred five (105) days of the fiscal year end, the annual financial
statements of the Borrower, certified and dated by an authorized financial
officer.  These financial statements must be audited by KPMG LLP or another
Certified Public Accountant reasonably acceptable to the Bank.  The statements
shall be prepared on a consolidated basis.




(b)

Within sixty (60) days after the end of each of the first three fiscal quarters
of the Borrower, the unaudited consolidated financial statements of the
Borrower, certified by the Borrower’s CEO, CFO, controller or treasurer as
presenting in all material respects the financial condition and results of
operations of the Borrower and its subsidiaries on a consolidated basis in
accordance with generally accepted principles consistently applied, subject to
year end audit adjustments and the absence of footnotes.  The statements shall
be prepared on a consolidated basis.




(c)

Promptly notify the Administrative Agent and each Lender:  (i) of the occurrence
of any event of default hereunder; or (ii) of any matter that has resulted or
could reasonably be expected to result in a Material Adverse Effect.




6.3

Insurance.  (a) Maintain insurance with financially sound and reputable insurers
(or, to the extent consistent with business practices in effect on the closing
date, a program of self-insurance) on such of its property and in at least such
amounts and against at least such risks as is consistent with (i) businesses
similarly situated and (ii) consistent with business practices in effect on the
closing date or as otherwise determined by the senior officers of the Borrower
acting reasonably in their business judgment; (b) maintain such other insurance
as may be required by law; and (c) furnish to the Bank, upon written request,
full information as to the insurance carried.




6.4

Compliance with Laws.  To comply with the laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over the Borrower's or any of its subsidiaries’ business, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Subject to the terms hereof,
the Bank shall have no obligation to make any advance to the Borrower except in
compliance with all applicable laws and regulations and the Borrower shall fully
cooperate with the Bank in complying with all such applicable laws and
regulations.




6.5

ERISA Plans.  Promptly during each year, to pay and cause any subsidiaries to
pay contributions adequate to meet at least the minimum funding standards under
ERISA with respect to each and every Plan; file each annual report required to
be filed pursuant to ERISA in connection with each Plan for each year; and
notify the Bank within ten (10) days of the occurrence of any Reportable Event
that might constitute grounds for termination of any capital Plan by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a trustee to administer any Plan.  "ERISA" means the
Employee Retirement Income Security Act of 1974, as amended from time to time.
 Capitalized terms in this paragraph shall have the meanings defined within
ERISA.




6.6

Books and Records.  To maintain adequate books and records.  To permit
representatives of Bank, during normal business hours upon reasonable notice, to
examine, copy, and make extracts from its books and records, to inspect its
properties, and to discuss its business and affairs with its officers,
directors, and accountants.




6.7

Cooperation.  To take any action reasonably requested by the Bank to carry out
the intent of this Agreement.




6.8

Certain Indenture Covenants.  Sections 4 and 5 of the Supplemental Terms to
those certain 9% Senior Notes due August 1, 2009 of the Borrower issued under
the Indenture dated as of July 29, 1999 between the Borrower and Harris Trust
Company of New York, as trustee (the “9% Senior Notes dues August 1, 2009”)
relating to “Limitation on Sale and Leaseback Transactions” and “Limitation on
Liens” are incorporated herein by reference with the same effect as if set forth
herein in their entirety (together with the related definitions used therein);
provided wherever the term “Notes” is referred to therein it shall instead refer
to the existing and future indebtedness arising under this Agreement when
incorporated herein by reference.  The Borrower shall, and shall cause its
subsidiaries, to comply with such incorporated covenants to ensure that all
existing and future indebtedness under this Agreement is secured equally and
ratably by any Liens (as defined therein) securing other Indebtedness or
Attributable Debt (each as defined and as provided therein).  Borrower further
agrees to comply, and to cause its subsidiaries to comply, with any and all
other existing or future restrictions, if any, on indebtedness, liens or sale
and leaseback transactions under that certain Indenture dated as of July 29,
1999 between Borrower and Harris Trust Company of New York, as trustee, and
related documents, all as may be amended from time to time, which restrictions,
if any, are incorporated herein by reference.




7.

DEFAULT AND REMEDIES




If any of the following events of default occurs and is continuing, the Bank may
choose to do any one or more of the following: declare the Borrower in default,
stop making any additional credit or loans available to the Borrower, and
require the Borrower to repay its entire debt immediately and without prior
notice.  If an event which, with notice or the passage of time, will constitute
an event of default has occurred and is continuing, the Bank has no obligation
to make advances or extend additional credit under this Agreement.  In addition,
if any event of default occurs, the Bank shall have all rights, powers and
remedies available under any instruments and agreements required by or executed
in connection with this Agreement, as well as all rights and remedies available
at law or in equity.  If an event of default occurs under the paragraph entitled
 "Bankruptcy," below, with respect to the Borrower, then the entire debt
outstanding under this Agreement will automatically be due immediately.




7.1

Failure to Pay.  The Borrower fails to pay (a) when and as required to be paid
herein, any amount of principal of any loan, or (b) within three (3) days after
the same becomes due, any interest on any loan, or (c) within three (3) days
after the same becomes due, any fee due or any other amount payable hereunder.




7.2

Cross-default.  The Borrower or any of its subsidiaries (a) fails to make any
payment in respect of any indebtedness (other than indebtedness hereunder) or
guaranty obligation having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) in excess of $5,000,000
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise), or (b) fails to observe or perform any other agreement or
condition relating to any such indebtedness or guaranty obligation or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur, the effect of which default or other event is to cause,
or to permit the holder or holders of such indebtedness or beneficiary or
beneficiaries of such guaranty obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such indebtedness to be demanded or become due or
to be repurchased, prepaid, or redeemed (automatically or otherwise), or such
guaranty obligation to become payable or cash collateral in respect thereof to
be demanded.




7.3

False Information.  The Borrower or any Obligor has given the Bank false or
misleading information or representations in any material respect.




7.4

Bankruptcy.  The Borrower or any of its subsidiaries files a bankruptcy
petition, a bankruptcy petition is filed against any of the foregoing parties,
or the Borrower or any of its subsidiaries makes a general assignment for the
benefit of creditors.  The default will be deemed cured if any bankruptcy
petition filed against the Borrower or any of its subsidiaries is dismissed
within a period of sixty (60) days after the filing; provided, however, that
such cure opportunity will be terminated upon the entry of an order for relief
in any bankruptcy case arising from such a petition.




7.5

Receivers.  A receiver or similar official is appointed for a substantial
portion of the Borrower's or any subsidiary’s business, or the business is
terminated.




7.6

Judgments.  Any judgments or arbitration awards are entered against the Borrower
or any of its subsidiaries, or the Borrower or any of its subsidiaries enters
into any settlement agreements with respect to any litigation or arbitration, in
each case of $5,000,000 or more in excess of any insurance coverage.




7.7

Government Action.  Any government authority takes action against the Borrower
or any of its subsidiaries that would reasonably be expected to result in a
Material Adverse Effect.




7.8

Default under Related Documents.  Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement which
continues for thirty (30) days or any such document is no longer in effect.




7.9

ERISA Plans.  Any one or more of the following events occurs with respect to a
Plan of the Borrower or its subsidiaries subject to Title IV of ERISA, provided
such event or events would reasonably be expected to subject the Borrower or its
subsidiaries to any lien, tax, penalty or liability (or any combination of the
foregoing) which, in the aggregate, would reasonably be expected to have a
Material Adverse Effect:




(a)

A reportable event shall occur under Section 4043(c) of ERISA with respect to a
Plan.




(b)

Any Plan termination (or commencement of proceedings to terminate a Plan) or the
full or partial withdrawal from a Plan by the Borrower or any ERISA Affiliate.




7.10

Change of Control.  A Change of Control (as defined in Section 1 of the
Supplemental Terms to the 9% Senior Notes due August 1, 2009) shall occur
without the line of credit being terminated and all outstanding principal and
interest and fees, expenses and other amounts outstanding hereunder being paid
in full prior to such occurrence.




7.11

Other Breach Under Agreement.  A default occurs under Section 6.6, 6.8 or 6.9 or
this Agreement.  A default occurs under any other term or condition of this
Agreement not specifically referred to in this Article which continues for
thirty (30) days.




8.

ENFORCING THIS AGREEMENT; MISCELLANEOUS




8.1

GAAP.  Except as otherwise stated in this Agreement, all financial information
provided to the Bank and all financial covenants will be made under U.S.
generally accepted accounting principles, consistently applied.




8.2

New York Law.  This Agreement is governed by New York law.




8.3

Successors and Assigns.  This Agreement is binding on each of the Borrower’s and
the Bank's successors and assignees.  The Borrower agrees that it may not assign
this Agreement without the Bank's prior consent.  The Bank may sell
participations in or assign this loan, and may exchange information about the
Borrower (including, without limitation, any information regarding any hazardous
substances) with actual or potential participants or assignees.  If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower.




8.4

Treatment of Certain Information; Confidentiality. The Bank agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its affiliates, (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or any subpoena or
similar legal process (the Bank agrees to furnish the Borrower with notice of
such process and an opportunity to contest such disclosure as long as furnishing
such notice and opportunity would not result in the Bank’s violation of any
applicable law), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement and any
actual or prospective counterparty or advisors to any swap or derivative
transactions relating to the Borrower, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section, or to the knowledge of the Bank, the
breach of any other person’s obligation to keep the information confidential, or
(ii) becomes available the Bank on a non-confidential basis from a source other
than the Borrower. For the purposes of this Section, the term “ Information ”
means all information received from or on behalf of the Borrower or any of its
affiliates relating to its business. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  The Bank acknowledges
that information furnished to it pursuant to this Agreement may include material
non-public information concerning the Borrower and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.




8.5

Dispute Resolution Provision.  This paragraph, including the subparagraphs
below, is referred to as the “Dispute Resolution Provision.”  This Dispute
Resolution Provision is a material inducement for the parties entering into this
agreement.




(a)

This Dispute Resolution Provision concerns the resolution of any controversies
or claims between the parties, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to: (i) this agreement (including any renewals, extensions or modifications); or
(ii) any document related to this agreement (collectively a "Claim").  For the
purposes of this Dispute Resolution Provision only, the term “parties” shall
include any parent corporation, subsidiary or affiliate of the Bank involved in
the servicing, management or administration of any obligation described or
evidenced by this agreement.




(b)

At the request of any party to this agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the "Act").  The Act will apply even though this agreement provides
that it is governed by the law of a specified state.




(c)

Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
("AAA"), and the terms of this Dispute Resolution Provision.  In the event of
any inconsistency, the terms of this Dispute Resolution Provision shall control.
 If AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Bank may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.




(d)

The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement.  All Claims
shall be determined by one arbitrator; however, if Claims exceed Five Million
Dollars ($5,000,000), upon the request of any party, the Claims shall be decided
by three arbitrators.  All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing.  However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days.  The arbitrator(s) shall provide a concise written
statement of reasons for the award.  The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.




(e)

The arbitrator(s) will give effect to statutes of limitation in determining any
Claim and may dismiss the arbitration on the basis that the Claim is barred. For
purposes of the application of any statutes of limitation, the service on AAA
under applicable AAA rules of a notice of Claim is the equivalent of the filing
of a lawsuit.  Any dispute concerning this arbitration provision or whether a
Claim is arbitrable shall be determined by the arbitrator(s), except as set
forth at subparagraph (h) of this Dispute Resolution Provision.  The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.




(f)

This paragraph does not limit the right of any party to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral; (iii)
exercise any judicial or power of sale rights, or (iv) act in a court of law to
obtain an interim remedy, such as but not limited to, injunctive relief, writ of
possession or appointment of a receiver, or additional or supplementary
remedies.




(g)

The filing of a court action is not intended to constitute a waiver of the right
of any party, including the suing party, thereafter to require submittal of the
Claim to arbitration.




(h)

Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”).  Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator.  The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver.  The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.




(i)

By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
 Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim.  This waiver of jury trial shall remain in effect even if the Class
Action Waiver is limited, voided or found unenforceable.  WHETHER THE CLAIM IS
DECIDED BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND
THAT THE EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL
BY JURY TO THE EXTENT PERMITTED BY LAW.




8.6

Severability; Waivers.  If any part of this Agreement is not enforceable, the
rest of the Agreement may be enforced.  The Bank retains all rights, even if it
makes a loan after default.  If the Bank waives a default, it may enforce a
later default.  Any consent or waiver under this Agreement must be in writing.




8.7

Attorneys' Fees.  The Borrower shall reimburse the Bank for any reasonable
out-of-pocket costs and attorneys' fees incurred by the Bank in connection with
the enforcement or preservation of any rights or remedies under this Agreement
and any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, "workout" or restructuring under this
Agreement.  In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover out-of-pocket costs and reasonable out-of-pocket
attorneys' fees incurred in connection with the lawsuit or arbitration
proceeding, as determined by the court or arbitrator.  In the event that any
case is commenced by or against the Borrower under the Bankruptcy Code (Title
11, United States Code) or any similar or successor statute, the Bank is
entitled to recover out-of-pocket costs and reasonable out-of-pocket attorneys'
fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case.




8.8

One Agreement.  This Agreement and any related security or other agreements
required by this Agreement, collectively:




(a)

represent the sum of the understandings and agreements between the Bank and the
Borrower concerning this credit;




(b)

replace any prior oral or written agreements between the Bank and the Borrower
concerning this credit; and




(c)

are intended by the Bank and the Borrower as the final, complete and exclusive
statement of the terms agreed to by them.




In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.  Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.




8.9

Indemnification.  The Borrower will indemnify and hold the Bank harmless from
any loss, liability, damages, judgments, and out-of-pocket costs of any kind
relating to or arising directly or indirectly out of (a) this Agreement or any
document required hereunder, (b) any credit extended or committed by the Bank to
the Borrower hereunder, and (c) any litigation or proceeding related to or
arising out of this Agreement, any such document, or any such credit.  This
indemnity includes but is not limited to attorneys' reasonable out-of-pocket
fees.  This indemnity extends to the Bank, its parent, subsidiaries and all of
their directors, officers, employees, agents, successors, attorneys, and
assigns.  This indemnity will survive repayment of the Borrower's obligations to
the Bank.  All sums due to the Bank hereunder shall be obligations of the
Borrower, due and payable immediately without demand.  This indemnity shall not
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction or another
independent tribunal having jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of the Bank or any of its affiliates
(or any officer, director, employee, advisor or agent of the Bank or any of its
affiliates).




8.10

Notices.  Unless otherwise provided in this Agreement or in another agreement
between the Bank and the Borrower, all notices required under this Agreement
shall be personally delivered or sent by first class mail, postage prepaid, or
by overnight courier, to the addresses on the signature page of this Agreement,
or sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing.  Notices and other communications shall be effective (i) if mailed,
upon the earlier of receipt or five (5) days after deposit in the U.S. mail,
first class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.




8.11

Headings.  Article and paragraph headings are for reference only and shall not
affect the interpretation or meaning of any provisions of this Agreement.




8.12

Counterparts.  This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.




8.13

Limitation of Interest and Other Charges.  If, at any time, the rate of
interest, together with all amounts which constitute interest and which are
reserved, charged or taken by the Bank as compensation for fees, services or
expenses incidental to the making, negotiating or collection of the loan
evidenced hereby, shall be deemed by any competent court of law, governmental
agency or tribunal to exceed the maximum rate of interest permitted to be
charged by the Bank to the Borrower under applicable law, then, during such time
as such rate of interest would be deemed excessive, that portion of each sum
paid attributable to that portion of such interest rate that exceeds the maximum
rate of interest so permitted shall be deemed a voluntary prepayment of
principal.  As used herein, the term “applicable law” shall mean the law in
effect as of the date hereof; provided, however, that in the event there is a
change in the law which results in a higher permissible rate of interest, then
this Agreement shall be governed by such new law as of its effective date.





The Borrower executed this Agreement as of the date stated at the top of the
first page, intending to create an instrument executed under seal.












Bank:

 

Bank of America, N.A.

 

 

By:

/s/ Richard Williams

 

Richard Williams, Senior Vice President

Borrower:

 

SEQUA CORPORATION

 

 

By:

/s/ James P. Langelotti

(Seal)

 

James Langelotti, Vice President & Treasurer







 

 

 

Address where notices to SEQUA CORPORATION are to be sent:

 

Address where notices to the Bank are to be sent:

 

 

 

200 Park Avenue

New York, NY 10166

 

Farmington - Attn:  Notice Desk
P.O. Box 5080
Hartford, CT 06102
CT2-515-BB-11

 

 

 

 

 

 

Facsimile:

(860) 409-5486

 

 

 

 

 




Affiliate Sharing Notice.  Notice to Individual Borrowers, Guarantors and
Pledgors (“Obligors”):  From time to time Bank of America, N.A. (the “Bank”) may
share information about the Obligor’s experience with Bank of America
Corporation (or any successor company) and its subsidiaries and affiliated
companies (the “Affiliates”).  The Bank may also share with the Affiliates
credit-related information contained in any applications, from credit reports
and information it may obtain about the Obligor from outside sources.  If the
Obligor is an individual, the Obligor may instruct the Bank not to share this
information with the Affiliates.  The Obligor can make this election by (1)
calling the Bank at 1.888.341.5000, (2) visiting the Bank online at
www.bankofamerica.com, selecting “Privacy & Security,” and then selecting “Set
Your Privacy Preferences," or (3) contacting the Obligor’s client manager or
local banking center.  To help the Bank complete the Obligor’s request, the
Obligor should include the Obligor’s name, address, phone number, account
number(s) and social security number.  If the Obligor makes this election,
certain products or services may not be made available to the Obligor.  This
request will apply to information from applications, consumer reports and other
outside sources only, and may take six to eight weeks to be fully effective.
 Through the normal course of doing business, including servicing the Obligor’s
accounts and better serving the Obligor’s financial needs, the Bank will
continue to share transaction and account experience information, as well as
other general information among the Affiliates.  The Bank may change this policy
from time to time.  Visit our website, www.bankofamerica.com, for the latest
policy.




USA Patriot Act Notice.  Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account or obtains a loan.  The Bank will ask for the Borrower’s legal name,
address, tax ID number or social security number and other identifying
information.  The Bank may also ask for additional information or documentation
or take other actions reasonably necessary to verify the identity of the
Borrower, guarantors or other related persons.









